RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 15a0107p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 KEVIN KING,                                                     ┐
                       Plaintiff-Appellant/Cross-Appellee,       │
                                                                 │
    v.                                                           │
                                                                 │                  Nos. 13-1766/1777
 CHUCK ZAMIARA, CURTIS CHAFFEE, SHARON WELLS,                     >
                                                                 │
 in their individual and official capacities,
                                                                 │
                 Defendants-Appellees/Cross-Appellants.
                                                                 ┘

                             Appeal from the United States District Court
                           for the Western District of Michigan at Lansing.
                       No. 4:02-cv-00141—Robert Holmes Bell, District Judge.
                                     Decided and Filed: June 1, 2015

         Before: COLE, Chief Judge; MOORE, Circuit Judge; BECKWITH, District Judge.*

                                            _________________

                                                 COUNSEL

ON BRIEF: Gregory N. Longworth, CLARK HILL PLC, Grand Rapids, Michigan, for
Appellant/Cross-Appellee. Kevin R. Himebaugh, OFFICE OF THE MICHIGAN ATTORNEY
GENERAL, Lansing, Michigan, for Appellees/Cross-Appellants.

                                            _________________

                                                  OPINION
                                            _________________

         KAREN NELSON MOORE, Circuit Judge. In this appeal, we decide whether 42 U.S.C.
§ 1997e(e), a provision of the Prison Litigation Reform Act (“PLRA”), precludes prisoners from
asserting meritorious § 1983 claims alleging First Amendment violations merely because those
violations did not also cause physical harm. After Kevin King, an inmate held by the Michigan

         *
         The Honorable Sandra S. Beckwith, United States District Judge for the Southern District of Ohio, sitting
by designation.




                                                        1
No. 13-1766                          King v. Zamiara et al.                       Page 2

Department of Corrections (“MDOC”), participated in a class-action lawsuit designed to
challenge personal property policies at MDOC facilities (the “Cain litigation”), prison officials
transferred him to a prison with a higher security classification and more restrictive conditions.
King filed suit against Chuck Zamiara, Curtis Chaffee, Sharon Wells, and other prison officials
(the “prison officials”) under 42 U.S.C. § 1983. We have previously held that Zamiara, Chaffee,
and Wells are liable for retaliating against King for his First Amendment-protected conduct,
namely participating in the Cain litigation and assisting other petitioners to file grievances. After
we remanded the case back to the district court, the court granted compensatory damages and
awarded attorney fees, but denied punitive damages and injunctive relief. Both parties appealed.
For the following reasons, we VACATE the district court’s judgment and REMAND for further
proceedings consistent with this opinion.

                                       I. BACKGROUND

       Our previous opinions thoroughly discuss the facts of this case. See King v. Zamiara,
680 F.3d 686, 688–94 (6th Cir. 2012) (“King V”). As pertinent to this appeal, the facts are as
follows: Kevin King was incarcerated in 1983 after his conviction for first-degree murder. As
of November 1999, King was housed in the Conklin Unit at Brooks Correctional Facility
(“Brooks”), a Level II facility. On April 20, 2000, Sharon Wells, the Resident Unit Manager of
Conklin Unit, requested that King be transferred to another unit because he was “becoming
increasingly more powerful in the eyes of the prisoners in Conklin Unit.” R. 11-2 (Wells Memo)
(Page ID #132).     Curtis Chaffee, the transfer coordinator at Brooks, requested that Chuck
Zamiara, an MDOC classification specialist, approve a transfer to another Level II facility. R.
130-3 (Chaffee/Zamiara Email) (Page ID #788). After consulting with Classification Director
Nick Ludwick, Zamiara instead approved a transfer to a Level III facility because King was
“preceived [sic] as a disruptive prisoner who is manipulating others to create unrest.” Id. The
security screen entered into King’s file was hand-edited to replace a note that King was
“manageable in Level II” with a note scoring him at Level III. R. 130-3 (Chaffee Screen) (Page
ID #784). King was transferred to Chippewa Correctional Facility (“Chippewa”), a Level III
facility, on May 17, 2000.
No. 13-1766                           King v. Zamiara et al.                     Page 3

        A Level III facility operates under more heightened security procedures than a Level II
facility. Although the Warden testified that “[t]here’s very little difference” between the two
security levels and that each facility sets its own schedules and programming, R. 171 (Trial Tr. I
at 125–26) (Page ID #1557–58), another prison official testified that there were differences
between Level II and Level III facilities in terms of visitation, programming, and activities. R.
172 (Trial Tr. II at 272–74) (Page ID #1706–08).           In addition, King testified to several
substantial differences between the two facilities.      King explained that his access to other
prisoners during “yard time” and free time in the day rooms was significantly restricted at the
Level III facility. He was inhibited from “communicat[ing] with who [he] wanted to” because he
was unable to move freely between common spaces. R. 171 (Trial Tr. I at 92–97) (Page ID
#1524–29). The movement restrictions in Level III affected King’s ability to assist with the Cain
litigation: “I was less able to get affidavits, declarations to discover what was going on with the
department up there at the time because I was pretty much secluded. I had to move with the
masses that they chose that I move with.” Id. at 98 (Page ID #1530). King continually objected
to his Level III classification, and in February 2001 he was approved for a transfer to Thumb
Correctional Facility, a Level II facility.

        On July 26, 2002, King filed a pro se complaint alleging First Amendment retaliation
against several MDOC employees. R. 1 (Compl.) (Page ID #1–18). The district court granted
summary judgment in favor of the defendants, concluding that King had not engaged in any form
of protected conduct. R. 30 (D. Ct. Order) (Page ID #352). King appealed, and we reversed.
King v. Zamiara, 150 F. App’x 485 (6th Cir. 2005) (“King I”). We concluded that King made a
prima facie showing of the elements of his First Amendment retaliation claim:              that his
participation in the Cain litigation and his assistance to other prisoners in filing grievances were
examples of First Amendment-protected conduct, that the defendants took “adverse” actions
against him by increasing his security level and charging him with misconduct tickets, and that
there was a causal connection between the protected activity and the increase in security level.
King I, 150 F. App’x at 491–95. We remanded the case to the district court to determine whether
the defendants were entitled to qualified immunity. Id. at 490.
No. 13-1766                            King v. Zamiara et al.                          Page 4

        On remand, the district court granted the defendants’ motion to dismiss on the basis of
qualified immunity. King v. Zamiara, No. 4:02-cv-141, 2006 WL 2439732, at *1 (W.D. Mich.
Aug. 22, 2006) (“King II”). King appealed, and we again reversed. King v. Zamiara, No. 06-
2271, slip op. at 4 (6th Cir. April 26, 2007) (“King III”). On remand, both parties moved for
summary judgment, and the district court granted both motions in part. The case proceeded to
trial on the question of causation. Following a two-day bench trial, the district court found in
favor of the defendants. King v. Zamiara, No. 4:02-CV-141, 2009 WL 3424221, at *9 (W.D.
Mich. Oct. 20, 2009) (“King IV”).

        King appealed once again. We affirmed the district court’s judgment as to two of the
defendants because King presented insufficient proof that those defendants had knowledge of the
constitutional violation and retaliatory motive. King V, 680 F.3d at 705–07. We reversed the
district court’s judgment with respect to Wells, Chaffee, and Zamiara, and remanded the case for
entry of judgment in favor of King as against the three defendants. Id. at 710. On remand, the
district court entered judgment in favor of King, and ordered $1,475 in compensatory damages
and $2,212.50 in attorney fees. King v. Zamiara, No. 4:02-CV-141, 2013 WL 2102655 (W.D.
Mich. May 14, 2013) (“King VI”). The district court denied King’s request for punitive damages
and injunctive relief. Both parties now appeal the judgment.

                                II. COMPENSATORY DAMAGES

A. Applicability of § 1997e(e) to First Amendment Claims

        The district court granted a compensatory-damages award to King because the retaliatory
increase in his security level deprived him of his First Amendment right to participate in the Cain
litigation. The PLRA provides that “[n]o Federal civil action may be brought by a prisoner
confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered
while in custody without a prior showing of physical injury.” 42 U.S.C. § 1997e(e). The
applicability of this provision to claims alleging First Amendment deprivations has been a matter
of significant debate. Many circuits, following common-law tort principles1, conclude that First
Amendment claims that do not allege physical injury necessarily allege compensable injury only

        1
         At common law, a claim for compensatory damages must allege actual injury in the form of bodily or
emotional harm. Restatement (Second) of Torts § 905.
No. 13-1766                         King v. Zamiara et al.                       Page 5

in the form of mental or emotional harms. See, e.g., Geiger v. Jowers, 404 F.3d 371, 374–75
(5th Cir. 2005); Royal v. Kautzky, 375 F.3d 720, 723–24 (8th Cir. 2004); Searles v. Van Bebber,
251 F.3d 869, 875–76 (10th Cir. 2001); Allah v. Al-Hafeez, 226 F.3d 247, 250 (3d Cir. 2000).
Others have determined that claims alleging “deprivation[s] of First Amendment rights entitle[] a
plaintiff to judicial relief wholly aside from any physical injury he can show, or any mental or
emotional injury he may have incurred.” Canell v. Lightner, 143 F.3d 1210, 1213 (9th Cir.
1998) (concluding that a prisoner’s claim based on a guard’s attempt to convert him to
Christianity asserted a right to relief for a violation of his First Amendment rights, not for
“mental or emotional injury”); see also Royal, 375 F.3d at 730 (Heaney, J., dissenting)
(“Certainly First Amendment violations can result in mental or emotional injury, and perhaps
even physical injury, but § 1983 claims for First Amendment violations are not brought to
redress such injuries. They are brought to redress the actual violation of the right.”); Rowe v.
Shake, 196 F.3d 778, 781–82 (7th Cir. 1999) (“A prisoner is entitled to judicial relief for a
violation of his First Amendment rights aside from any physical, mental, or emotional injury he
may have sustained.”). In Rowe, the court reasoned that “the loss of First Amendment freedoms
for even minimal periods of time constitutes irreparable injury.” Id. at 781 (internal quotation
marks omitted). Thus, the prisoner’s allegation that he suffered a First Amendment injury as a
consequence of interference with his mail delivery was cognizable under the PLRA, even absent
allegations of additional physical injury. Id.; see also Robinson v. Page, 170 F.3d 747, 748 (7th
Cir. 1999) (“It would be a serious mistake to interpret section 1997e(e) to require a showing of
physical injury in all prisoner civil rights suits. The domain of the statute is limited to suits in
which mental or emotional injury is claimed.”).

       The Sixth Circuit has never squarely addressed in a published opinion whether
§ 1997e(e) bars claims alleging First Amendment violations that do not result in physical injury.
See Taylor v. United States, 161 F. App’x 483, 487 (6th Cir. 2005) (declining to address the issue
because the prisoner failed to exhaust his administrative remedies). But see Williams v. Ollis,
230 F.3d 1361 (6th Cir. 2000) (unpublished table order) (permitting a prisoner to pursue a claim
for money damages arising from First Amendment violations). For the following reasons, we are
persuaded that deprivations of First Amendment rights are themselves injuries, apart from any
No. 13-1766                          King v. Zamiara et al.                         Page 6

mental, emotional, or physical injury that might also arise from the deprivation, and that
§ 1997e(e) does not bar all relief for injuries to First Amendment rights.

       When interpreting a statute, we begin with the plain meaning of the statutory language.
Walker v. Bain, 257 F.3d 660, 666 (6th Cir. 2001). “Every word in the statute is presumed to
have meaning, and we must give effect to all the words to avoid an interpretation which would
render words superfluous or redundant.” Id. at 667. The majority of circuits embrace a broad
view of the PLRA’s statutory language and conclude that, regardless of the underlying
constitutional violation, if the plaintiff fails to allege physical injury, § 1997e(e) bars
compensatory damages. See, e.g., Geiger, 404 F.3d at 374–75. However, this interpretation
does not accord with the statutory language: The statute provides that a prisoner may not bring a
civil action for mental or emotional injury unless he has also suffered a physical injury.
42 U.S.C. § 1997e(e). It says nothing about claims brought to redress constitutional injuries,
which are distinct from mental and emotional injuries. See Rowe, 196 F.3d at 781–82 (“A
prisoner is entitled to judicial relief for a violation of his First Amendment rights aside from any
physical, mental, or emotional injury he may have sustained.”); Canell, 143 F.3d at 1213 (same).
Were we to construe § 1997e(e) as the majority of courts have done, thereby grafting a physical-
injury requirement onto claims that allege First Amendment violations as the injury, the phrase
“for mental or emotional injury” would be rendered superfluous. See Amaker v. Haponik, No. 98
CIV 2663, 1999 WL 76798, at *7 (S.D.N.Y. Feb. 17, 1999). Therefore, the plain language of the
statute does not bar claims for constitutional injury that do not also involve physical injury. See
Robinson, 170 F.3d at 748 (Posner, J.) (“It would be a serious mistake to interpret section
1997e(e) to require a showing of physical injury in all prisoner civil rights suits. The domain of
the statute is limited to suits in which mental or emotional injury is claimed.”)

       Accordingly, we hold that § 1997e(e) does not foreclose claims that allege violations of
First Amendment-protected rights as injuries.       King’s claim alleges a constitutional injury
distinct from any mental or emotional injury he might have suffered: He claims that he was
placed in a higher security facility for approximately ten months in retaliation for his exercise of
his First Amendment rights. R. 1 (Compl. ¶ 50) (Page ID #8). While at the more secure facility,
King suffered infringements on his First Amendment rights because additional restrictions on his
No. 13-1766                            King v. Zamiara et al.                      Page 7

movements hindered his attempts to collect affidavits and declarations from other prisoners to
assist in the Cain litigation. R. 171 (Trial Tr. I at 98) (Page ID #1530). Because King’s claim is
not “for mental or emotional injury,” § 1997e(e) does not preclude his claim merely because he
does not also claim physical injury.

B. Compensatory Damages Award

       King can recover compensatory damages for the violation of his First Amendment rights
in this case. A plaintiff who alleges the violation of a constitutional right is not entitled to
compensatory damages unless he can prove actual injury caused by the violation. Carey v.
Piphus, 435 U.S. 247, 264 (1978).          Moreover, “damages based on the abstract ‘value’ or
‘importance’ of constitutional rights are not a permissible element of compensatory damages.”
Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 310 (1986); see also Parrish v. Johnson,
800 F.2d 600, 607 (6th Cir. 1986). The Stachura court made clear, however, that “[w]hen a
plaintiff seeks compensation for an injury that is likely to have occurred but difficult to establish,
some form of presumed damages may possibly be appropriate.” Stachura, 477 U.S. at 310–11.
In these cases of difficult-to-establish injuries, “presumed damages may roughly approximate the
harm that the plaintiff suffered and thereby compensate for harms that may be impossible to
measure.” Id. at 311. As an example of such a situation, the Supreme Court “cited with
approval the long line of cases which uphold money damages as compensation for persons
deprived of their right to vote.” Walje v. City of Winchester, 827 F.2d 10, 12 (6th Cir. 1987).
The Supreme Court explained that in one of these cases, Nixon v. Herndon, 273 U.S. 536 (1927),
the award of damages “did not rest on the ‘value’ of the right to vote as an abstract matter; rather,
the Court recognized that the plaintiff had suffered a particular injury—his inability to vote in a
particular election—that might be compensated through substantial money damages.” Stachura,
477 U.S. at 311 n.14.

       In sum, a plaintiff must demonstrate that he or she suffered an actual injury in order to
receive compensatory damages for violations of his or her constitutional rights. When it is
difficult to quantify precisely the damages caused by that injury, presumed damages may be
awarded, but “[t]he award must focus on the real injury sustained and not on either the abstract
value of the constitutional right at issue, see Carey, or the importance of the right in our system
No. 13-1766                          King v. Zamiara et al.                        Page 8

of government, see Stachura.” Piver v. Pender Cnty. Bd. of Educ., 835 F.2d 1076, 1082 (4th Cir.
1987) (emphasis added).

       Accordingly, courts have allowed plaintiffs to recover presumed damages for actual
injuries caused by constitutional violations that are “likely to have occurred” but difficult to
measure, even when the injury claimed is neither physical harm nor mental or emotional distress.
In City of Watseka v. Illinois Public Action Council, 796 F.2d 1547 (7th Cir. 1986), aff’d,
479 U.S. 1048 (1987), the Seventh Circuit affirmed the district court’s decision that a city
ordinance limiting door-to-door soliciting to between 9:00 a.m. and 5:00 p.m. was
unconstitutional and upheld the district court’s award of $5,000 in compensatory damages to the
plaintiff IPAC for the violation of its First Amendment rights. Id. at 1548, 1559. In addition to
lost revenues, IPAC alleged less readily quantifiable injuries including “(1) its inability to recruit
new members in Watseka, (2) its inability to disseminate its views to Watseka residents, and (3)
its inability to encourage Watseka citizens to support IPAC positions on various issues by
signing petitions or contacting local legislators.” Id. at 1558. Although “the monetary value of
the particular injury [was] difficult to ascertain,” the Seventh Circuit upheld the district court’s
damages award because the court’s “order ma[d]e[] it clear that [the court] was awarding IPAC
damages because Watseka ‘prevented [IPAC] from exercising its First Amendment rights in this
case;’ [the court] did not base the award on any abstract value of the constitutional right.” Id. at
1559. The Seventh Circuit explained that the award was based on “specific compensable, non-
abstract harm to IPAC . . . [as] seen from the specific injuries alleged by IPAC,” and concluded
that the “[t]he type of particular injury for which [the district court] awarded IPAC $5,000 is
indistinguishable from the particular injury for which the Court approved compensatory damages
in Nixon v. Herndon.” Id.

       Similarly, in Kerman v. City of New York, 374 F.3d 93 (2d Cir. 2004), the Second Circuit
held that the district court erred in not instructing the jury that it could award the plaintiff
compensatory damages for the loss of liberty he suffered as a result of the violation of his Fourth
Amendment rights. Id. at 129. The Second Circuit explained that “the Supreme Court in
Stachura, in disapproving the instructions that would have allowed an award based on the
abstract societal value of constitutional protections, expressly distinguished that impermissible
No. 13-1766                                 King v. Zamiara et al.                                Page 9

abstraction from the theory that is pertinent here, to wit, the traditionally permissible concept of
‘presumed damages.’” Id. at 130. The court then continued that “[t]he present case does not
involve . . . an attempt to vindicate an abstract societal interest. Rather, it involves an anything-
but-abstract physical detention. And although a given person’s loss of time may be difficult to
evaluate in terms of dollars, his loss of liberty is not just ‘virtually certain’ to occur; it is
inseparable from the detention itself.” Id.

         In this case, the district court properly granted King compensatory damages for specific,
actual injuries he suffered that “cannot be easily quantified.” King VI, 2013 WL 2102655, at *3.
The district court expressly noted that “[d]amages may not be awarded based on the abstract
value or importance of the constitutional right that was violated.” Id. Instead, the district court
focused on the particular circumstances of King’s case and the harms he suffered, explaining that
“King has testified to an injury, i.e., the negative impact on his ability to obtain affidavits or
declarations concerning prisoner property violations for use in the Cain litigation.”2 Like the
courts in City of Watseka and Kerman, the district court invoked the concept of presumed
damages, and was careful to focus on approximating the value of the harm King actually suffered
on the facts of this case, not on the abstract value or importance of his First Amendment rights.

         As for the amount of the damages the district court awarded, “[a] trial court’s finding of
fact on the issue of compensatory damages is not reversible error unless it manifests plain
injustice, or is so grossly excessive as to be clearly erroneous.” Moorer v. Baptist Mem’l Health
Care Sys., 398 F.3d 469, 485 (6th Cir. 2005) (internal quotation marks omitted); see also Smith
v. Heath, 691 F.2d 220, 226 (6th Cir. 1982). The district court concluded, following a bench
trial, that King should be awarded presumed damages of $5 per day spent at the more restrictive
prison facility. “No formula exists to determine with precision compensatory damages. The


         2
           While King did not provide evidence to quantify the extent to which his elevated security classification
prevented him from collecting affidavits for the Cain litigation, his testimony supports the conclusion that he was
actually impeded in his efforts to exercise his First Amendment rights. See R. 171 (Trial Tr. at 96–102) (Page ID
#1528–34). In addition, King has not provided evidence to isolate which differences between the two facilities
resulted from the security level increase as opposed to normal variance between different facilities. However, as a
logical matter, at least a portion of the additional restrictions at Chippewa must have been attributable to the increase
in security classification: if there were truly no substantive difference between security levels, the MDOC would
have no reason to create distinct security level classifications. And King should not be faulted for failing to quantify
the extent of an injury that merits presumed damages because it is difficult to measure. See Parrish, 800 F.2d at
606–07. Thus, at least part of King’s constitutional injury suffered after his transfer to Chippewa is attributable to
the retaliatory increase in his security level.
No. 13-1766                         King v. Zamiara et al.                     Page 10

amount is left to the sound discretion of the fact finder.” Smith, 691 F.2d at 227 (affirming a
compensatory damages award of $5,000 to a plaintiff alleging that his apartment was
unconstitutionally searched). The award calculated by the district court is not disproportionate to
compensatory damages awarded to other prisoners who suffered retaliation after exercising their
First Amendment rights. See Bell v. Johnson, 404 F.3d 997, 999, 1003 (6th Cir. 2005). King
makes much of Trobaugh v. Hall, 176 F.3d 1087 (8th Cir. 1999), an Eighth Circuit case that
recommended approximately $100 per day as an appropriate compensatory award for the
deprivation of First Amendment rights resulting from a higher security classification. Id. at
1088–89.      However, the Trobaugh court considered different procedural and factual
circumstances than those King presents. In that case, the reviewing court disturbed the district
court’s judgment only because the nominal award of $1 was “patently insufficient to compensate
Trobaugh for the injury he suffered by being placed in segregation in retaliation for exercising a
constitutional right.” Id. at 1088–89. By contrast, King received a substantial compensatory
award for a less severe retaliatory action: King was transferred to the general population at a
more restrictive facility, where he still had at least limited opportunities to exercise his First
Amendment rights and interact with other prisoners, as opposed to segregation, which
completely extinguishes those rights. According appropriate deference to the district court’s
exercise of discretion, we cannot say that the compensatory award was an abuse of discretion.
Therefore, we affirm the district court’s grant of compensatory damages in the amount of $1,475.

                                  III. PUNITIVE DAMAGES

       Punitive damages are appropriate in a § 1983 action “when the defendant’s conduct is
shown to be motivated by evil motive or intent, or when it involves reckless or callous
indifference to the federally protected rights of others.” Smith v. Wade, 461 U.S. 30, 56 (1983).
Because punitive damages are a mechanism for punishing the defendant for “willful or malicious
conduct,” they may be granted “only on a showing of the requisite intent.” Stachura, 477 U.S. at
306 n.9. We review a decision to deny punitive damages for abuse of discretion. Cooper Indus.,
Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 432–33 (2001).

       The district court interpreted our opinion in King V, 680 F.3d 686 (6th Cir. 2012),
narrowly and concluded that our holding did not “require[] a finding that these Defendants were
No. 13-1766                          King v. Zamiara et al.                       Page 11

motivated by evil motive or intent, or callous indifference to King’s protected rights.” King VI,
2013 WL 2102655, at *4. Accordingly, the district court concluded that the “[d]efendants’
conduct in this case does not meet the standard for awarding punitive damages.” Id. In doing so,
the district court misapplied the governing legal standard. Although punitive damages may be
available upon a showing of “evil motive or intent” or “callous indifference,” see Smith, 461
U.S. at 56, punitive damages are also appropriate when a defendant’s action involves even
reckless disregard of the plaintiff’s rights. Id. at 51 (“[R]eckless or callous disregard for the
plaintiff’s rights, as well as intentional violations of federal law, should be sufficient to trigger a
jury’s consideration of the appropriateness of punitive damages.”); see also Searles, 251 F.3d at
880 (concluding that a punitive damages award would have been appropriate, had the jury been
properly instructed, because “a reasonable jury could find from th[e] evidence that defendant’s
actions were in reckless disregard of plaintiff’s rights”). When a defendant retaliates against a
plaintiff’s exercise of his First Amendment rights, the defendant necessarily acts with the
purpose of infringing upon the plaintiff’s federally protected rights. See Thaddeus-X v. Blatter,
175 F.3d 378, 394 (6th Cir. 1999) (en banc) (requiring a plaintiff to show, as an element of a
First Amendment retaliation claim, that the defendant’s “adverse action was motivated at least in
part by the plaintiff’s protected conduct”). Thus, a defendant who has been found liable for First
Amendment retaliation has engaged in conduct that warrants consideration of an award of
punitive damages. By concluding that the defendants did not engage in conduct that “meet[s] the
standard for awarding punitive damages,” the district court erred in applying the governing legal
standard and abused its discretion. Accordingly, we believe that remand is warranted.

       On remand, the district court is permitted to consider whether or not to award King
punitive damages. “[A] key feature of punitive damages [is] that they are never awarded as of
right, no matter how egregious the defendant’s conduct.” Smith, 461 U.S. at 52. Rather, once
the plaintiff proves that the defendant’s conduct triggers consideration of punitive damages, the
factfinder makes the “discretionary moral judgment” whether or not to award punitive damages.
Id. In exercising his discretion, the factfinder should consider that “[t]he purpose of punitive
damages is to punish the defendant for his willful or malicious conduct and to deter others from
similar behavior.” Stachura, 477 U.S. at 306 n.9 (emphasis added).
No. 13-1766                              King v. Zamiara et al.                          Page 12

        The district court should bear in mind that we have determined that Wells, at least,
inflicted harm on King with “animus” against his protected activities. King V, 680 F.3d at 702.
Moreover, all of the defendants purposefully deprived King of his fundamental constitutional
rights by assisting in his transfer with the intention to retaliate. In addition, nothing in the record
suggests that a punitive damages award would not have its intended deterrent effect upon the
defendants.3 Cf. Royal v. Kautzky, 375 F.3d 720, 725 (8th Cir. 2004) (concluding that the
deterrent purposes of a punitive damages award would not be served because the individual
defendant had already retired). Indeed, the deterrent value of punitive damages is particularly
important under these circumstances because a prisoner may not seek to deter prison officials
from violating his rights through the ordinary mechanism of compensatory damages. With this
guidance, we reverse the district court’s denial of punitive damages and remand with instructions
to the district court to exercise its discretion in considering whether to make an award of punitive
damages.

                                      IV. INJUNCTIVE RELIEF

        We utilize a number of different standards when reviewing a district court’s decision to
grant or deny a permanent injunction:              “Factual findings are reviewed under the clearly
erroneous standard, legal conclusions are reviewed de novo, and the scope of injunctive relief is
reviewed for an abuse of discretion.”           Worldwide Basketball & Sport Tours, Inc. v. Nat’l
Collegiate Athletic Ass’n, 388 F.3d 955, 958 (6th Cir. 2004) (internal quotation marks omitted).
King argues that the court should enter an injunction requiring MDOC to remove certain
documents from his file because they violate his due-process rights. Injunctive relief on this
basis is unwarranted, however, because we have found no due-process violation. In King I, 150
F. App’x 485, 496–97 (6th Cir. 2005), we affirmed the district court’s dismissal of King’s due-
process claim because he failed to file an objection to the magistrate judge’s recommendation
that summary judgment be granted in favor of the prison officials on the due-process claim.
Because the due-process claim is not at issue in this suit, we may not grant injunctive relief to
remedy an alleged due-process violation. See De Beers Consol. Mines, Ltd. v. United States,
325 U.S. 212, 220 (1945). As the district court correctly noted, the appropriate injunctive

        3
         We stress, however, that the district court should assess the actions of each defendant individually in
determining whether punitive damages are warranted as to each defendant.
No. 13-1766                          King v. Zamiara et al.                       Page 13

remedy for the retaliatory increase in King’s security level is restoration to the correct security
level. King has already been transferred back to a Level II prison facility. R. 1 (Compl. ¶ 50).
Therefore, we affirm the district court’s denial of injunctive relief.

                                      V. ATTORNEY FEES

       In § 1983 actions, the court may, in its discretion, award a reasonable attorney fee to the
prevailing party. 42 U.S.C. § 1988(b). However, the PLRA limits the attorney fee to 150
percent of the money judgment. Riley v. Kurtz, 361 F.3d 906, 911 (6th Cir. 2004); 42 U.S.C.
§ 1997e(d)(2). The district court awarded attorney fees in the amount of $2,212.50, which
represented 150 percent of the monetary damages award. We review a district court’s grant of
attorney fees for abuse of discretion. Riley, 361 F.3d at 910. The district court properly applied
the statute to calculate the appropriate award of attorney fees. However, because we hold that
the district court abused its discretion in denying punitive damages, the district court should
recalculate the appropriate cap on attorney fees on remand.

       Finally, the district court misapplied the PLRA’s attorney fees provision when it failed to
charge a portion of the attorney fees against King’s judgment.              The PLRA provides that
“[w]henever a monetary judgment is awarded . . . a portion of the judgment (not to exceed 25
percent) shall be applied to satisfy the amount of attorney’s fees awarded against the defendant.”
42 U.S.C. § 1997e(d)(2).      The district court’s failure properly to apply pertinent statutory
language when calculating an award of attorney’s fees is an abuse of discretion. See Johnson v.
Breeden, 280 F.3d 1308, 1326–27 (11th Cir. 2002) (finding an abuse of discretion when the
district court ignored the limitations imposed by §1997e(d)(1)(A) and instead used the “lodestar
method” to calculate attorney fees). Neither the statute nor our cases provide guidance to assist
district courts in determining the appropriate percentage.               However, some courts have
determined that requiring plaintiffs to pay as little as $1 in attorney fees from the judgment is
appropriate. See Murphy v. Gilman, Nos. 03-145, 04-103, 2008 WL 2139611, at *2 (W.D. Mich.
May 20, 2008); Siggers-El v. Barlow, 433 F. Supp. 2d 811, 822–23 (E.D. Mich. 2006). On
remand, if the district court determines that an award of punitive damages is appropriate, we
instruct the district court to exercise its discretion to apply some percentage of the judgment, not
to exceed 25 percent, to attorney fees.
No. 13-1766                        King v. Zamiara et al.                   Page 14

                                     VI. CONCLUSION

       For the foregoing reasons, we VACATE the district court’s judgment and REMAND
with instructions to award damages and fees consistent with this opinion.